Exhibit 10.4

CUSTOMER PROFILE

CONTRACT NO.

 

 

 

 

HOME OFFICE LOCATION PSEUDO

 

 

TO BE COMPLETED BY SUBSCRIBER:

 

 

Subscriber’s Official Name Orbitz Worldwide, LLC

 

D/B/A (Doing Business As)

 

 

Address (Main Office) 500 W. Madison, 10th Floor

 

City, State, Zip Code Chicago, IL 60661

 

Country USA

Email Address

 

 

Phone Number 312-894-5000

Fax Number 312-894-4856

 

 

Business Entity:

o Corporation

x Limited Liability Company

o Partnership

 

 

 

 

 

o Sole Proprietorship

o Other (describe):

 

State of Incorporation or Partnership Formation Delaware

 

 

Tax I.D. Number:

 

26-0331198

 

BILLING ADDRESS

FINANCIAL ASSISTANCE PAYMENTS ADDRESS

 

 

x Check here if same address as Main Office above and indicate contact name
below.

x Check here if same address as Main Office above and indicate contact name
below.

 

 

Street Address:

 

 

Street Address:

 

 

 

City/State/Zip:

 

 

City/State/Zip:

 

 

 

ATTN:

 

 

ATTN:

 

 

Please provide Galileo written notice, as specified in
the notices section of the Agreement, of any changes to this information.

1


--------------------------------------------------------------------------------


SUBSCRIBER SERVICES AGREEMENT

This Subscriber Services Agreement (“Agreement”) is entered into between the
individual or entity specified on the Customer Profile and Galileo
International, L.L.C. (“GILLC”), a Delaware limited liability company, and
Galileo Nederland B.V. (“GNBV”), a company incorporated in The Netherlands
(collectively, “Galileo”).

1.               DEFINITIONS

A.                           “Authorized User” means (i) an employee, agent or
contractor of Subscriber who needs access to a System to provide travel-related
services for the primary benefit of Subscriber and not for their own benefit or
for the benefit of others or (ii) a Client User.

B.                             Intentionally Omitted.

C.                             “CCP” has the meaning as set forth in the Custom
Terms and Conditions Attachment (Galileo Services) – North America attached
hereto.

D.                            “Client User” means a customer of Subscriber that
uses an Orbitz corporate online booking tool and whose use of the Services is
permitted and governed by this Agreement.

E.                              “Content” means for a particular Vendor, all
services and inventory of the Vendor offered through a Travelport GDS,
including, without limitation, fares, rates and classes of service.

F.                              “Contract Effective Date” means the date that
this Agreement has been fully executed by the Parties.

G.                             “Contract Year” means each consecutive twelve
month period, commencing from January 1, 2007.

H.                            “Control” means, in relation to a body corporate,
the power of a person to secure that the affairs of the body corporate are
conducted in accordance with the wishes of that person by means of the holding
of shares, or the possession of voting power, in or in relation to that or any
other body corporate, or by virtue of any powers conferred by the constitutional
or corporate documents, or any other document, regulating that body corporate.

I.                                 “CRS” means computerized reservation system,
and may also be referred to as a “GDS” in this Agreement.

J.                              “CRS Regulations” includes Council Regulation
(EEC) No 2299/89 of 24 July 1989 on a code of conduct for computerized
reservation systems, as amended and in force on the date hereof and as
subsequently amended from time to time during the Term of this Agreement, and
any other regulations regarding the general operation of CRSs enacted by any
other governmental authority during the Term of this Agreement.

K.                            “Data Protection Laws” means all applicable laws,
regulations, regulatory requirements and codes of practice in connection with
the use, processing and disclosure of personal data or personally identifiable
information.

L.                              “Direct Connect” or “Direct Connection” means
functionality that provides a connectivity pathway between the technology
platform for any Orbitz Worldwide Agency website and a Vendor’s host system for
purposes of making travel reservations directly in the Vendor’s host system.

M.                         “Documentation” means all manuals, operating
procedures, instructions, guidelines, policies and other written materials,
including electronic formats, provided by Galileo during the Term of this
Agreement.

N.                            “End-to-End Business” means TFB’s corporate travel
solution that provides “end to end” (booking through fulfillment) services.

O.                            “Europe” means any country within the European
Union (“EU”) together with any non-EU member state country that the Parties may
agree to include under the terms of this Agreement.

2


--------------------------------------------------------------------------------


P.                              “Galileo Group” means Galileo and every company
which at the relevant time is a subsidiary, parent or holding company of
Galileo, a subsidiary of any such parent or holding company, or a company over
which Galileo or any parent or holding company of Galileo has Control, or a
subsidiary undertaking of any such company, and “Galileo Group Company” will be
construed accordingly; provided, however, that Orbitz shall be excepted from and
not included in the definition of Galileo Group or Galileo Group Company.

Q.                            “Galileo Services” means those Services provided
by a Galileo Group Company or NDC as described in the attached Custom Terms and
Conditions Attachment (Galileo Services) for each of North America, Europe and
RoW.

R.                             “Galileo Services Effective Date” means January
1, 2007.

S.                              “Improper Segment” means any speculative,
duplicative or fictitious segment or any other segment reasonably deemed by
Galileo to be an improper use of the Services, including, but not limited to,
making bookings on any GDS other than a Travelport GDS or on any airline or
other reservation system, except as expressly permitted under this Agreement.
Segments booked for testing purposes with Galileo’s prior written consent do not
count as Improper Segments, unless otherwise stipulated mutually by Galileo and
Subscriber; provided, however, that Subscriber may continue to test segments on
the Systems substantially as Subscriber conducts such tests as of the Contract
Effective Date.

T.                             “Location” means the premises or online travel
website where Services are provided by Galileo.

U.                            “Eligible Segments” means those segments not
otherwise subject to an exception specified in Section 5.C.

V.                             “NDC” means a non-Galileo Group entity which has
entered into an agreement with a Galileo Group Company to provide Galileo
Services and/or, upon the Worldspan Closing, Worldspan Services, in its
designated territory or territories.

W.                        “North America” means the United States of America and
Canada.

X.                            “Orbitz Domestic Agency(ies)” means, collectively,
Orbitz, LLC, Trip Network, Inc. (“Cheaptickets”), Travelport for Business, Inc.
(“TFB”), Internetwork Publishing Corp. (“Lodging”) and Neat Group Corp. (“Neat”)
and all current and future affiliates, agencies, online travel websites and
brands of Orbitz located in North America, and “Orbitz Domestic Agency” means
any one of them.

Y.                             “Orbitz International Agency” means ebookers
Limited, a company registered in England and Wales under number 3818962 whose
registered address is at 6th Floor, 140 Aldersgate Street, London EC1A 4HY
(“ebookers”), Travelbag Ltd. (“Travelbag”) and all current and future
affiliates, agencies, online travel websites and brands of Orbitz located in
Europe and RoW. The Parties agree that Travelbag Ltd. will no longer be an
Orbitz International Agency upon the consummation of its planned sale.

Z.                             “Orbitz” or “Orbitz Worldwide Agency(ies)” means
Orbitz Worldwide, LLC and each of its current affiliates, travel agencies,
online travel websites and brands and every company which at the relevant time
(both currently and in the future) is a subsidiary, parent or holding company of
Orbitz, a subsidiary of any such parent or holding company, or a company over
which Orbitz or any parent or holding company of Orbitz has Control, or a
subsidiary undertaking of any such company; provided, however, that the Galileo
Group shall be excepted from and not included in the definition of Orbitz or
Orbitz Worldwide Agency(ies).

AA.                 “Personal Data” means any personal data or personally
identifiable information relating to identifiable natural persons and may
include, amongst other things: name, address, telephone number(s), credit card
numbers and passport information; as the same may be defined under the relevant
Data Protection Laws.

BB.                     “Principal Display” has the same meaning as defined in
the CRS Regulations.

CC.                     “Product Data” means data which is extracted from a
Travelport GDS by the Galileo Group Companies, but for the avoidance of doubt,
does not contain Personal Data.

DD.                   “RoW” means the rest of the world outside of North America
and Europe (as defined herein).

3


--------------------------------------------------------------------------------


EE.                       “Segment” means a reservation that is made for the
services of an air, car, hotel, cruise or tour Vendor that participates in a
System at the full service level and which:

·              is made by Subscriber, Client Users or Subscriber’s end-user
customers in the System and is not cancelled;

·              Galileo or any Galileo Group Company received a participation fee
from the Vendor (“Participation Fee”);

·              is not an Improper Segment;

·              is not a passive air, car, hotel, cruise or tour segment;

·              with respect to an air segment, a valid ticket or other approved
document has been produced in connection with the segment; and

·              with respect to a cruise or tour segment, is not made via Galileo
CruiseSM.

Each Segment made using LeisureShopper will count as three Segments (U.S. only).
For the avoidance of any doubt, any cruise or tour booking made by Subscriber
outside of North America using LeisureShopper shall not count as a Segment. For
air Segments, each separate direct or nonstop flight reservation in a passenger
name record (“PNR”) is multiplied by the number of passengers booked in the PNR
for such flight to determine total air Segments; provided that if there is a
single flight number, with a change of planes along the way, then such flight
reservation shall constitute two Segments. For purposes of this definition,
“full service level” means that the Vendor provides schedules, availability,
booking capability, fares/rates, and if an airline, ticketing capability,
through the System, and specifically excludes all airlines that do not issue
tickets (paper or electronic), unless otherwise specified in this Agreement.
Galileo reserves the right to modify this definition upon the introduction of
new vendor participant offerings. Solely in connection with any air Vendor
regarding which the Parties have mutually agreed pursuant to Section 5.A(ii)
regarding access to the air Vendors’ Content, notwithstanding the definition of
“full service level,” a segment for such an air Vendor shall be deemed a
Segment, solely for purposes of counting Segments made toward the Domestic
Annual Minimum or European Annual Target set forth in Sections 5.B.i and 5.B.ii,
respectively, if Galileo has received a Participation Fee (provided that the
segment otherwise meets all of the above-specified criteria), but in no event
will Galileo pay a Segment Incentive pursuant to Section 5.A.i for such segment.

FF.                       “Service Level” means a certain service level that
Galileo is required to meet in connection with the performance of the Galileo
Services and Worldspan Services, as further described in Section 19.

GG.                     “Services” means all software (“Software”), all hardware
or equipment (“Hardware”), access to a Travelport GDS, System functionality or
features, support, and any other services provided by a Galileo Group Company or
NDC under this Agreement.

HH.                   “Services Summary” means an attachment to this Agreement
that lists the Services provided by Galileo.

II.                             “Subscriber” means Orbitz or the applicable
Orbitz Worldwide Agency(ies), as the context requires.

JJ.                           “Supplier Link” means the communication pathway
between Subscriber’s host switching layer and the following eight (8) airline
host systems: American, Continental, Delta, Northwest, US Airways, Alaska,
Midwest and United, for purposes of negotiating the required protocols for
exchanging information with these proprietary host systems.

KK.                   “System(s)” means the GDSs used to provide the Travelport
GDS Services under this Agreement.

LL.                       “Term” means, subject to the terms of the Custom Terms
and Conditions Attachments (Galileo Services) for North America and Europe, the
period of time from the Galileo Services Effective Date to December 31, 2014 for
the Galileo Services and the period of time from the Worldspan Services
Effective Date (as defined in Section 9.A. below) to December 31, 2014 for the
Worldspan Services.

MM.             “Transaction” means a message accessing a System that is
transmitted by Subscriber, Subscriber’s end-user customers or a Client User.

4


--------------------------------------------------------------------------------


NN.                   “Transaction Allowance” means the monthly permitted number
of Transactions per Segment as set forth in Section 4.G.

OO.                   “Travelport GDS” means the system of computer hardware and
software operated by or for any Galileo Group Company (as updated from time to
time during the Term of this Agreement), including the GalileoÒ and Apollo® CRSs
and, upon the Worldspan Closing, the Worldspan® CRS, which processes data to
provide airline, hotel, rental car and other travel-related reservations,
including airline ticketing services.

PP.                       “Vendor” means a supplier of services, such as an
airline, car rental company, hotel, tour or cruise operator that sells
travel-related products and/or services and that participates in the Travelport
GDSs and “air Vendor” shall be construed accordingly.

QQ.                   “Worldspan Closing” means the closing of a Galileo Group
Company’s acquisition of Worldspan, L.P. (“Worldspan”) or an affiliate of
Worldspan, L.P (collectively, “Worldspan”).

RR.                     “Worldspan Services” means those Services provided by a
Galileo Group Company or NDC as described in the attached Custom Terms and
Conditions Attachment (Worldspan Services).

SS.                       “Worldspan Services Effective Date” is defined in
Section 9.A. below.

2.               PROVISION AND USE OF SERVICES

A.           Provision of Services. GILLC, GNBV and each Orbitz Worldwide Agency
shall be bound by the terms and conditions of this Agreement. This Agreement has
been negotiated and agreed by the parties to govern the terms and conditions
upon which the relevant Galileo Group Company or NDC shall provide the Galileo
Services and, upon the Worldspan Closing, the Worldspan Services. For the
avoidance of doubt, the Galileo Services and, upon the Worldspan Closing, the
Worldspan Services, referred to in this Section 2 are to be provided by each of
the relevant Galileo Group Companies or NDCs who shall at all times remain
responsible for the delivery and provision of those services, notwithstanding
that the liability of Galileo to meet such obligations shall at all times remain
exclusively with GILLC and GNBV. The applicable Galileo Group Company or NDC
shall provide each Orbitz Worldwide Agency Content and Services pursuant to this
Agreement, and such Galileo Group Company or NDC, as applicable, shall invoice
the particular Orbitz Worldwide Agency for the Services provided. At all times
Galileo shall maintain an up to date list of the Galileo Group Companies and
NDCs that may provide services under this Agreement and Subscriber shall
maintain an up to date list of the Orbitz Worldwide Agencies who receive those
Services. Subscriber must first, at its own expense, do any construction, wiring
or other modifications necessary to install and connect the Services. At
Subscriber’s request and with Galileo’s approval, Galileo may provide additional
Services, subject to all terms and conditions of this Agreement. All licenses
for Software terminate upon expiration or any termination of this Agreement.

B.             Ownership and Use of Services.

(i)                                     Subscriber has no ownership, right or
title in or to any Services, and may not remove identifying marks from the
Services or subject the Services to any liens or encumbrances. The Software is
the proprietary information and trade secret of Galileo or its licensors.
Subscriber may not copy, reproduce or duplicate the Software or Documentation or
any portion of them, except to the extent reasonably necessary for backup
purposes. Subscriber may not modify, alter, disassemble, reverse assemble,
reverse compile, or reverse engineer the Software in whole or in part.

(ii)                                  Subscriber will use the Services strictly
in accordance with the Documentation and this Agreement. Any other use is
prohibited, including making Improper Segments. Subscriber shall provide to its
applicable Galileo Account Manager (as defined in Section 17) commercially
reasonable prior written notice, but in no event less than thirty (30) days
prior written notice, of any new use of the Services planned by Subscriber not
otherwise prohibited by this Agreement and that was not in effect or established
as of the Contract Effective Date regarding Galileo Services and as of the
Worldspan Services Effective Date regarding Worldspan Services. Any such new use
of any of the Services must be mutually agreed by the Parties prior to
Subscriber commencing to use the Services for such purpose. For the period
commencing on the Worldspan Services Effective Date until the Parties agree upon
a Transaction Allowance and Transaction Fees for the Worldspan Services pursuant
to Section 4.G (or a binding decision regarding a

5


--------------------------------------------------------------------------------


Transaction Allowance and Transaction Fees pursuant to Section 13), Subscriber
shall not use the Worldspan Services to support Direct Connect segments in any
manner other than those uses that are in place as of the Worldspan Services
Effective Date and that do not otherwise violate any provision of this
Agreement. Without limiting the preceding sentence, for the period commencing on
the Worldspan Services Effective Date until the Parties agree on a Transaction
Allowance and Transaction Fees for the Worldspan Services (or such Transaction
Allowance and Transaction Fees are determined by arbitration pursuant to Section
13), except as permitted by the (***) Subscriber shall not send DIR INVQ
Messages (as defined below) to the System used to provide the Worldspan Services
for the purpose of obtaining seat availability information for interline
itineraries containing one or more segments where such segment(s) is on a flight
operated by a Supplier Link carrier. For purposes of this Section 2.B, the term
“DIR INVQ Message” means a request and/or the associated response for
availability on one or more flights of certain air Vendors participating in the
Worldspan CRS.

(iii)                               Subscriber shall permit only Authorized
Users to access the System(s) and they shall not disclose or make the Services,
including System displays, available to any other third party. Subscriber will
be responsible for the actions or inactions of its Authorized Users under the
terms of this Agreement. Notwithstanding anything to the contrary, Subscriber
may subcontract the use of the Services to third parties acting on behalf of
Subscriber, but may not sublicense the Services to any third parties for their
own use; provided that such third parties comply with the terms of this
Agreement and are not competitors of Galileo’s GDS services; and provided
further that Subscriber agrees it will not provide access to any Availability
Data (as defined below) from either the Galileo Services or Worldspan Services
to any third party, including but not limited to ITA. Such permitted third party
contractors shall be deemed Authorized Users. Subscriber shall provide Galileo
in writing: (i) a list of any such sublicensees as of the Contract Effective
Date and Worldspan Services Effective Date, as applicable, including the
address(es) where the Services will be utilized by the sublicensees; and (ii) at
least thirty (30) days prior notice of any changes to the list during the Term
of this Agreement. Subscriber may use the Services herein to provide services to
private label or white label websites operated or controlled by an Orbitz
Worldwide Agency, subject to the terms and conditions of this Agreement. For
purposes of this Section 2.B, “Availability Data” means airlines’ availability
data delivered in response to any direct, real-time, “seamless” queries for
availability information on airlines against airlines’ inventory/reservation
systems; standard airline availability status messages (AVS); numeric AVS
messages (NAVS); or airline availability information in the form of Travelport
GDS responses to availability requests from customers of the Travelport GDSs
other than Subscriber (AVL).

(iv)                              Segments of another Galileo customer may not
be included under this Agreement without Galileo’s prior written consent, which
consent shall not be unreasonably withheld. Each Party will cooperate with the
other Party, and will cause each third party under its control or direction to
cooperate with the other Party, in the performance of the other Party’s
obligations under this Agreement by, among other things, making available such
information, data, access to premises, management decisions and approvals as may
be reasonably requested by the other Party.

C.             Updates. Galileo may enhance, discontinue, modify or replace
(collectively, “Update”) the Services at any time, which shall not materially
adversely impair the overall functions of the Systems. Except as otherwise
expressly provided in this Agreement, Galileo does not promise to provide any
information of any vendors. With respect to any Update that could materially
affect Subscriber’s access to a System or use of the Services, Galileo shall use
commercially reasonable efforts to provide Subscriber written notice of such
update at least sixty (60) days prior to the deployment of such Update to its
subscriber base. Subscriber’s use of an Update constitutes its agreement to
Galileo’s terms and conditions pertaining to such use, or as otherwise mutually
agreed. The Parties acknowledge and agree that terms and conditions pertaining
to an Update are not intended to materially modify the overall terms and
conditions of this Agreement. Subscriber acknowledges that during the Term of
this Agreement the functionality of selling cruises and tours via LeisureShopper
may be replaced with a new Galileo cruise and tour product.

D.            Third Party Products. Galileo has no liability whatsoever with
respect to any product that is not provided by Galileo and is used by Subscriber
in conjunction with the Services (“Third Party Product”). For purposes of the
previous sentence, “product” does not include Vendor Content. Subscriber shall
indemnify and hold harmless Galileo for all liabilities, costs and expenses
actually incurred by Galileo resulting from or related to a Third Party Product.
If

6


--------------------------------------------------------------------------------


Subscriber’s use of a Third Party Product adversely affects the use of the
System by other customers of Galileo, then Galileo may require that Subscriber
immediately discontinue its use of such Third Party Product until Subscriber can
demonstrate that it has resolved the adverse effect to Galileo’s reasonable
satisfaction. Galileo acknowledges that, as of the Contract Effective Date,
ITA’s fare shopping solution does not adversely affect the use of the Systems.

E.              Hardware. Galileo (through the applicable Galileo Group Company
or NDC) shall provide the Hardware and telecommunications lines listed in the
attached Custom Terms and Conditions Attachments and/or Services Summaries in
connection with Galileo Services and, if the Worldspan Closing occurs, the
telecommunications lines provided under the Orbitz – Worldspan Agreement (as
defined in the Custom Terms and Conditions Attachment (Worldspan Services) as of
the Worldspan Services Effective Date. The costs to Subscriber for the provision
of all such Hardware and telecommunications services during the Term of this
Agreement shall remain substantially similar to the total of such costs in
effect as of the Contract Effective Date for the Galileo Services, and as of the
Worldspan Services Effective Date for the Worldspan Services. For the avoidance
of any doubt, during the Term of this Agreement, Subscriber shall reimburse
Galileo in the same way as it reimburses Worldspan under the Orbitz – Worldspan
Agreement for any and all telecommunication costs incurred by a Galileo Group
Company or NDC in connection with the provision of Worldspan Services,
including, but not limited to, telecommunications costs incurred in connection
with Subscriber’s fulfillment and customer service providers and any other
entity or Location being provided telecommunications services by a Galileo Group
Company or NDC for or on behalf of Subscriber. To the extent that Subscriber
reasonably needs additional telecommunications lines in connection with either
Galileo or Worldspan Services due to the growth in volume of Segments going
through the Travelport GDSs during the Term, Galileo will pay the reasonable
costs for the provision of such necessary telecommunications lines. Subscriber
agrees to accept full responsibility for loss of or damage to the Hardware and,
if lost or damaged, Subscriber must pay to Galileo the reasonable actual
replacement cost. Subscriber shall be responsible for all necessary repair and
maintenance to the Hardware after installation at the applicable Location(s),
except to the extent any such repair or maintenance is proximately caused by the
negligence or willful misconduct of Galileo. Subscriber may not install
third-party devices within the Hardware.

F.              Fare Shopping Tools.

(i)                                     Except as provided in Section 2.F(ii)
below or as permitted by the (***), Subscriber will not use any Galileo fare
shopping tool or other Galileo faring tool without Galileo’s prior written
consent and only upon mutually agreed terms. Until December 31, 2007, Subscriber
will be responsible for the Orbitz Worldwide Agencies’ Per-PNR Online License
Fees under the Software License Agreement, dated as of October 3, 2002, between
ITA Software, Inc. (“ITA”) and GILLC, as subsequently amended.

(ii)                                  (***)

7


--------------------------------------------------------------------------------


(***)

G.             Movement of Segments. Subscriber shall not move Segments or
Transactions between the Travelport GDSs without the prior written consent of
Galileo, such consent not to be unreasonably withheld. If Subscriber desires to
move U.S. points-of-sale air Segments from the Apollo CRS to the Worldspan CRS,
Galileo’s consent thereto shall be subject to Subscriber agreeing to a Segment
Incentive rate and other related terms such that Galileo’s Contribution Margin
per Segment for such migrated air Segments shall be no less than Galileo’s
Contribution Margin per Segment would have been if the air Segments had been
made through the Galileo Services. For purposes of this Section 2.G, the term
“Contribution Margin per Segment” means for any given period total gross
Participation Fees received by Galileo from all air Vendors for U.S.
points-of-sale air Segments made by Subscriber during the period, net of the
total of all Segment Incentive payments made by Galileo to Subscriber and the
total Program Fees or other Content access fees paid by Subscriber to Galileo
for such air Segments during the period, divided by the total number of U.S.
points-of-sale air Segments made by Subscriber during the period. Subscriber
acknowledges and agrees that any such U.S. points-of-sale air Segments moved or
migrated from the Apollo CRS to the Worldspan CRS shall not become subject to
the terms of the Supplier Link Agreements or treated as eligible segments to be
made through the Supplier Link vendors under those agreements.

H.            Third Party Software Licenses. Certain Software may be provided
pursuant to a license agreement between Galileo (or a Galileo Group Company) and
a third party licensor (each a “Third Party Licensor”). The Third Party Licensor
may require Galileo to agree and comply with terms and conditions that may not
already be reflected in this Agreement. While Galileo (or other Galileo Group
Companies, as applicable) will always use its commercially

8


--------------------------------------------------------------------------------


reasonable efforts to negotiate terms with its Third Party Licensors which are
consistent in all material respects with those already contained in this
Agreement, it may from time to time be necessary for Galileo to pass on such
additional terms and conditions to its customers. In such event Galileo may
require that Subscriber agree to terms and conditions of use in addition to
those set out herein before Subscriber and the applicable Orbitz Worldwide
Agencies are permitted access to such Software, such consent not to be
unreasonably withheld.

I.                 Capacity Planning. Subscriber shall provide commercially
reasonable prior written notice to its applicable Galileo Account Manager of any
event that may have an impact on the Transaction Allowance(s) or number of
Transactions accessing the Travelport GDSs, including, but not limited to, new
code or changes to existing code launched by Subscriber, Subscriber’s entrance
into new markets, or Subscriber’s advertising/marketing campaigns.
Notwithstanding the preceding, within ninety (90) days of the Worldspan Closing
date, the Parties shall mutually agree on a process and procedures regarding
capacity planning that are to be in place for the remaining Term of the
Agreement. Both Parties agree to work together to help ensure that Subscriber’s
code operates with the Travelport GDSs in the most efficient way possible. The
Parties acknowledge and agree that this Section 2.I is not intended to
materially modify the manner in which Subscriber connects to and receives the
Travelport GDS Services as of the Contract Effective Date.

J.                Orbitz Booking Engines. With respect to the booking engine(s)
and any other component of, or used by, Subscriber’s websites that directly
interface with a Travelport GDS, Subscriber will use reasonable business efforts
to ensure that (i) the component’s interface to the Travelport GDSs results in a
reasonably efficient use of the Systems, as periodically confirmed by Galileo’s
audit, (ii) any software included in the component meets commercially reasonable
standards for stability, acceptability, documentation and integrity and has been
sufficiently stress tested to ensure that it will meet anticipated volume
requirements, and (iii) any hardware used by the component meets Galileo’s
reasonable requirements for compatibility. The Parties acknowledge and agree
that this Section 2.J is not intended to materially modify the manner in which
Subscriber connects to and receives the Travelport GDS Services as of the
Contract Effective Date..

3.               PRODUCT-SPECIFIC PROVISIONS

The following provisions shall apply when Subscriber elects to license the
product specified or operate in the manner specified.

A.           If Subscriber elects to access the Travelport GDSs via its own
Internet communications method such as DSL, dial-up phone line, ISDN or cable
access (“User Access”), Subscriber shall be responsible for obtaining,
installing, supporting, and maintaining all components of the User Access and
for paying all charges of the relevant communications providers. In order to
minimize unauthorized access to the Travelport GDSs and the data contained
therein, Galileo recommends that Subscriber establish a firewall. Galileo shall
have no responsibility whatsoever with respect to the User Access, including,
but not limited to, the performance or reliability of the User Access.

B.             If Subscriber elects to install and use its own local area
network operating environment (“LAN”) to access the Travelport GDSs: (a)
Subscriber may copy the applicable Software for its internal use only, subject
to Section 2.B above; (b) the number of Subscriber’s users who may concurrently
access the Travelport GDSs at a Location shall be equal to the number of global
terminal identifiers (“GTIDs”) licensed by Subscriber from Galileo for that
Location; and (c) Subscriber shall be responsible for obtaining, implementing,
installing, supporting, and maintaining the LAN, the LAN operating system, the
workstation operating system, and all hardware and other software required to
utilize the Travelport GDSs, but which is not provided by a Galileo Group
Company or an NDC, and for all expenses related thereto. Galileo will continue
to provide Subscriber with GTIDSs reasonably required to support access to the
Services at no additional charge. Galileo will not unreasonably withhold any
additional GTIDs requested by Subscriber where the request is to support a
reasonable business purpose of Subscriber, such as disaster recovery.

C.             Galileo will license to Subscriber Selective Access and, if
desired, Global Access, whereby Subscriber or an Orbitz Worldwide Agency may
authorize another Galileo subscriber to access the client records entered into
the Travelport GDSs by them; provided, however, Galileo shall have no
responsibility or liability whatsoever with respect to such authorization or
access.


D.            IF SUBSCRIBER ELECTS TO ALLOW ITS AUTHORIZED USERS TO ACCESS THE
TRAVELPORT GDSS FROM A REMOTE LOCATION (“REMOTE USERS”) VIA USER ACCESS, THEN IN
ADDITION TO THE TERMS SET FORTH IN SECTION 3.A ABOVE, THE FOLLOWING SHALL APPLY:

9


--------------------------------------------------------------------------------


(i)                                     Subscriber must ensure that each Remote
User secures the appropriate hardware and software necessary to access the
Travelport GDS in accordance with the relevant Documentation;

(ii)                                  unless otherwise agreed in writing with
Galileo, Subscriber shall be responsible for: (i) installing the applicable
Software; (ii) training each of its Remote Users; (iii) ensuring that all Remote
Users have adequate expertise in all areas of the Travelport GDSs; and (iv)
obtaining, installing and configuring its selected browsing and e-mail packages;

(iii)                               Galileo will not provide Remote Users with
any training or support; and

(iv)                              Galileo reserves the right to discontinue
Remote Users’ access to the Travelport GDSs upon 30 days’ prior written notice
to Subscriber if Subscriber fails to meet any of the obligations under this
Section 3.D.

4.               CHARGES/PAYMENTS

A.           Subscriber shall pay all undisputed invoices within 30 days of
receipt of invoice or reconciliation statement. The charges payable under this
Agreement are set forth within this Section 4 or on the attachments hereto. All
charges for Services are subject to change upon 30 days prior written notice to
Subscriber; provided that Galileo may not charge for Services that are expressly
waived under this Agreement. However, any increases of existing charges for
Services will not exceed 10% per calendar year. Galileo will provide to
Subscriber at no additional charge Help Desk services that are provided to
Subscriber as of the Contract Effective Date regarding Galileo Services and as
of the Worldspan Services Effective Date regarding Worldspan Services at the
level that is standard for Galileo’s subscriber base from time to time in each
country. For the avoidance of any doubt, except to the extent otherwise mutually
agreed, Galileo will not be responsible for providing any Help Desk support with
respect to any hardware, software, product or service that is not provided by
Galileo under this Agreement. Subscriber will reimburse Galileo for (i) all
taxes (excluding taxes measured by Galileo’s net income) and other governmental
assessments incurred in the provision of Services by Galileo, and (ii) any costs
incurred by Galileo to collect amounts due under this Agreement. Past due
balances will accrue interest at the rate of 1½% per month compounded or the
maximum rate permitted by law, whichever is less.

B.             Either Party will pay any taxes, duty, levy or impost to be
withheld or deducted in respect of any amount due to the other Party to the
extent where it is required to perform such a withholding or deduction under
applicable tax law.

C.             If either Party is required by law to make any tax deduction or
withholding in relation to any payment under this Agreement, it shall:

(i)                                     take all commercially reasonable
measures that may be necessary to enable or assist the Party to whom the payment
is due to claim exemption from the deduction or withholding or, if that is not
possible, a credit for it under any applicable double taxation or similar
agreement from time to time in force; and

(ii)                                  from time to time give, upon request, the
Party to whom the payment is due, proper evidence as to the deduction or
withholding and payment over of the tax deducted or withheld.

D.            If the Party making the payment has failed to fulfill its
obligations under Section 4.C above, it shall increase the amount of its payment
to the beneficiary by such an amount as to enable the beneficiary to receive the
sums it would have received had no such deduction or withholding been required.

E.              All dollar amounts expressed herein are stated in United States
Dollars, unless otherwise noted. Unless otherwise mutually agreed, all payments
under this Agreement shall be made in United States Dollars. For the avoidance
of any doubt, the Parties acknowledge and agree that regarding all payments made
by Galileo to Subscriber under this Agreement, those with respect to business in
North America shall be paid by GILLC and those with respect to business in
Europe and RoW shall be paid by GNBV.

F.              The Parties agree that in the ordinary course of business, any
undisputed charges owed by Subscriber to Galileo will be netted off against any
amounts owed by Galileo to Subscriber under this Agreement. For the avoidance of
any doubt, the right of offset referred to in this Section 4.F is just in
connection with payments; it does not affect each Party’s obligation to issue
invoices for the amounts being offset.

10


--------------------------------------------------------------------------------


G.             Within 90 days of the Contract Effective Date for the Galileo
Services, and within 90 days of the Worldspan Services Effective Date for the
Worldspan Services, the Parties agree to negotiate and mutually agree to an
acceptable monthly Transaction Allowance and Transaction Fee (as defined below)
for the respective Travelport GDSs. Subscriber acknowledges that by exceeding
the Transaction Allowance, this results in a legitimate cost to Galileo, and
agrees to pay to Galileo a fair and commercially reasonable fee for each
Transaction made in excess of the Transaction Allowance (“Transaction Fee”). In
establishing the Transaction Fee, the Parties shall consider, among other
factors, (i) any similar fee Galileo charges to other online travel agencies
having similar Segment volume production, (ii) industry averages for look to
book ratios for online travel agencies having similar Segment volume
productions, (iii) the capacity of Galileo’s hardware to handle the excessive
Transactions; and (iv) the cost to Galileo of handling the excessive
Transactions, and the Parties shall establish (y) a Transaction Allowance for
the Galileo Services for each region where Galileo Services are then-currently
provided (i.e., North America, Europe and/ or RoW) that is substantially similar
to the average monthly number of Transactions per Segment for each region for
the 6 months prior to the Contract Effective Date, and (z) a Transaction
Allowance for the Worldspan Services for each region where Worldspan Services
are then-currently provided that is substantially similar to the average monthly
number of Transactions per segment (as defined in the Orbitz – Worldspan
Agreement) for the Worldspan CRS for each region for the 6 months prior to the
Worldspan Services Effective Date. If the Parties are unable to agree on a
Transaction Allowance and an amount for the Transaction Fee, then the decision
regarding such terms shall be resolved by arbitration pursuant to Section 13.
The Parties agree to negotiate and mutually agree on a monthly Transaction
Allowance and Transaction Fee for each of the Galileo and Worldspan Services
within 90 days of Galileo’s commencement of providing Galileo or Worldspan
Services in a region for which such an allowance and fee was not previously
established as set forth above in this Section 4.G.

5.               SEGMENT INCENTIVES/COMMITMENTS

A.           Galileo agrees to pay Subscriber Segment Incentive payments as
specified below:

(i)                                     For each Segment made by the Orbitz
Worldwide Agencies during the Term of this Agreement Galileo shall provide to
Subscriber a Segment Incentive in an amount and pursuant to the terms and
conditions set forth in this Section 5, the Custom Terms and Conditions
Attachments attached hereto, or as provided in Section 2.G above.

(ii)                                  If during the Term a new air Vendor
commences participation in the Travelport GDSs at less than the full service
level, or an existing full service air Vendor changes its participation level in
the Travelport GDSs to below the full service level, the Parties shall mutually
agree on the applicable Segment Incentive payment and other related terms for
access to the air Vendor’s Content if the following terms and conditions apply:
(a) for an air Vendor that changes its participation from full service level to
below full service level, the total Segments made by Subscriber for such air
Vendor during the twelve months immediately preceding such air Vendor’s
participation level change must represent more than (***) percent (***%) of
Subscriber’s total segments made during the same time period, or (b) for an air
Vendor that commences participation in the Travelport GDSs at less than full
service level, (***) percent (***%) of such air Vendor’s total passengers
boarded (as identified through public industry sources) for that air Vendor’s
primary geographic region during the twelve months immediately preceding the air
Vendor’s participation commencement date must represent more than (***) percent
(***%) of Subscriber’s total segments made in the applicable geographic region
during the same time period. If the Parties are unable to agree on the
applicable Segment Incentive payments and other related terms, then the decision
regarding such Segment Incentive payments and other related terms shall be
resolved by arbitration pursuant to Section 13. For the avoidance of any doubt,
if the above terms and conditions are not met with respect to an air Vendor
commencing participation in the Travelport GDSs at less than full service level
or a full service air Vendor changing its participation level in the Travelport
GDSs to below full service level, then the Segment Incentive and other related
terms that will apply to Subscriber for access to such air Vendor’s Content
shall be the Segment Incentive rate and other related terms that apply to
Galileo’s subscriber base for that air Vendor, unless otherwise mutually agreed.

B.             Subject to the exceptions specified in Section 5.C below,
Subscriber agrees to use the Travelport GDSs as specified below:

11


--------------------------------------------------------------------------------


(i)                                     North America. Each Orbitz Domestic
Agency shall use a Travelport GDS exclusively to make all of its air and car
segments. If an Orbitz Domestic Agency elects to use a GDS for hotel segments,
it shall use a Travelport GDS exclusively, subject to the exceptions specified
in Section 5.C below. For purposes of this Section 5(B)(i), the term “GDS” shall
mean the Apollo, Galileo, Worldspan, Sabre, Amadeus, Abacas, Axess, Infini,
Topas and TravelSky systems and any successor systems thereof. If the Worldspan
Closing occurs on or before December 31, 2007, during the 2007 Contract Year
Subscriber agrees to make a minimum of either (a) (***) Segments or (b) the
total number of Segments made by the Orbitz Domestic Agencies through the
Travelport GDSs during the 2007 Contract Year (including all segments made by
Orbitz, LLC through the Worldspan CRS during 2007 prior to the Worldspan Closing
date), whichever is greater (“Domestic Annual Minimum”). Of the Domestic Annual
Minimum, (***) Segments shall be made by Orbitz, LLC through the Worldspan
Services (the “Domestic Worldspan Services Minimum”), and the remainder of the
Segments shall be made by the Orbitz Domestic Agencies using Galileo Services,
adjusted at the beginning of each subsequent Contract Year as set forth below
(the “Domestic Galileo Services Minimum”). Segments above 16,000,000 in a
Contract Year booked by Orbitz, LLC on the Worldspan Services shall be credited
toward satisfying Subscriber’s Domestic Galileo Services Minimum. The Domestic
Galileo Services Minimum shall be adjusted (up or down, as applicable) at the
beginning of the 2008 and each subsequent Contract Year by the difference
between the Domestic Galileo Services Minimum in effect for the prior Contract
Year and the total number of Segments made by the Orbitz Domestic Agencies using
Galileo Services during the prior Contract Year. In the event that the Worldspan
Closing does not occur, then the Domestic Annual Minimum shall be either (a)
(***) Segments or (b) the total number of Segments made by the Orbitz Domestic
Agencies through the Galileo Services during the 2007 calendar year, whichever
is greater, and adjusted as specified in the preceding sentence at the beginning
of the 2008 and each subsequent Contract Year. For the avoidance of any doubt,
the Parties acknowledge and agree that any such adjustments to the Domestic
Galileo Services Minimum shall only be made when there has been an increase or
decrease in the total volume of Segments made through the Galileo Services by
Subscriber’s customers. In no event shall any such adjustments be made to the
Domestic Galileo Services Minimum where the change results from the movement or
migration of Segments between the Travelport GDSs. Further, for the avoidance of
any doubt, for purposes of calculating any adjustment to the Domestic Galileo
Services Minimum and any Shortfall Fees due under the Custom Terms and
Conditions Attachment (Galileo Services) for North America, any Segments made
through the Cheaptickets website will be treated as Segments made via the
Galileo Services, regardless of whether those Segments were migrated to the
Worldspan Services. Subscriber acknowledges and agrees that the Domestic Annual
Minimum shall apply regardless of whether one of the exceptions specified in
Section 5.C below applies.

(ii)                                  Europe. Subscriber’s Orbitz International
Agencies currently use Galileo Services for websites in the following countries:
United Kingdom, Ireland, Spain, Belgium and the Netherlands (“Orbitz
International Galileo Agencies”). Subject to Sections 5.D and 5.E below, during
the Term of this Agreement, Subscriber shall cause the Orbitz International
Galileo Agencies to use the Travelport GDSs exclusively for those segments made
by them through GDSs in Europe (“European Annual Target”). Notwithstanding the
previous sentence, until the Parties’ agreement on a Service Level Agreement
pursuant to Section 19 (or issuance of a binding decision concerning a Service
Level Agreement pursuant to Section 13), the Orbitz International Galileo
Agencies may use a non-Travelport GDS solely, and only to the extent necessary,
to “fail over” segments if the Travelport GDSs are unavailable to book segments
(excluding scheduled outages) and only during the continuation of any such
System downtime or unavailability. For any countries in Europe where Subscriber
does not operate or have a website as of the Contract Effective Date, to the
extent that Subscriber commences operations or establishes a website in such a
country (a “New European Country”) during the Term, Subscriber will cause 100%
of the segments made in such New European Country to be made through a
Travelport GDS, unless Subscriber can reasonably demonstrate a material
commercial harm or potential material commercial harm that it cannot do so. The
Parties agree to use good faith, commercially reasonable efforts to work
together to make and maintain the Galileo Services in Europe competitive with
other non-Travelport GDSs. For countries in Europe where as of the Contract
Effective Date Subscriber only uses a non-Travelport GDS, the Parties agree that
they will use good faith, commercially reasonable efforts to work together to
resolve all mutually identified material deficiencies in the Travelport GDSs.
Subscriber agrees that it will migrate all segments made in such countries
through a GDS to a Travelport GDS as soon as reasonably practicable as Galileo
resolves such deficiencies. On a quarterly basis, Subscriber will provide to
Galileo a report certified by an officer of Subscriber stating the

12


--------------------------------------------------------------------------------


total number of segments made by Subscriber in Europe during the quarter, broken
down by total Direct Connect segments, Galileo Segments, and segments made
through any other GDS or other source.

(iii)                               RoW. Subscriber agrees that the Orbitz
International Agencies located in RoW shall use the Travelport GDSs exclusively
for GDS services in such region to the extent that Galileo can provide such
services on terms and conditions commercially reasonable for the applicable
region or country. In the event Galileo and Subscriber cannot agree on
commercially reasonable terms for such services and an Orbitz International
Agency desires to use a non-Travelport GDS, then Galileo shall have the right of
first refusal to provide such Orbitz International Agency(ies) GDS services on
substantially similar terms and conditions as those offered by the
non-Travelport GDS.

C.             Subscriber’s obligations to use the Travelport GDSs as specified
above in Section 5.B shall be subject to the following exceptions:

(i)                                     its obligations existing as of the
Contract Effective Date, including, but not limited to, its obligations under
its Supplier Link Agreements and the Orbitz – Worldspan Agreement, for so long
as it exists; provided that all such existing obligations are not expanded or
renewed, unless the other party to any such agreements has a unilateral right to
renew the particular agreement, and in instances where existing obligations
continue indefinitely, such existing obligations are terminated as soon as
commercially practicable;

(ii)                                  where the Travelport GDSs do not have
material Content, but subject to the terms of Sections 6.C and 18; and

(iii)                               where, with respect to a specific Vendor, a
material economic difference in the net compensation per segment to be received
by Subscriber exists between a Travelport GDS and establishing a Direct
Connection to the Vendor; provided, however, in each such instance the Parties
shall first negotiate in good faith an economic apportionment that is fair and
commercially reasonable for both parties, and provided further, if the Parties
are unable to agree on such an apportionment, then the decision regarding such
apportionment shall be resolved by arbitration pursuant to Section 13.

In each instance where at least one of the above-specified exceptions applies,
then Subscriber may use the Direct Connection with the particular Vendor,
provided that Subscriber has not initiated the discussions with the Vendor
(except as otherwise agreed with Galileo) and Galileo will have the right of
first refusal to provide Subscriber with GDS services on substantially similar
terms and conditions as offered by the particular Vendor for the Direct
Connection. In instances where Subscriber has established a Direct Connection
with a vendor because the Travelport GDSs did not have material Content and
Galileo subsequently obtains such material Content, then Subscriber agrees to
use commercially reasonable efforts, subject to existing contractual
commitments, to make the bookings for such Content in the Travelport GDSs.
Additionally, when negotiating with vendors for any such Direct Connections
Subscriber agrees to use commercially reasonable efforts to maintain flexibility
when negotiating the term of the Direct Connect agreement and any segment volume
commitment to redirect segments for the Content to Galileo during the Term of
this Agreement. For the avoidance of any doubt, Subscriber agrees that it will
not directly or indirectly access a Travelport GDS in connection with any
segments made via Direct Connections without payment to Galileo of applicable
Transaction Fees pursuant to Section 4.G. Further, the parties agree that
Subscriber’s use of a Travelport GDS for a non-Direct Connect Vendor that is
displayed in the same matrix display as a Direct Connect Vendor accessing a
Travelport GDS (provided that Subscriber pays the applicable Transaction Fee for
the Direct Connect Vendor accessing a Travelport GDS) will not result in the
imposition of a Transaction Fee to Subscriber for the non-Direct Connect Vendor
merely because the non-Direct Connect Vendor is displayed in the same matrix
display as the Direct Connect Vendor. The previous sentence is not intended to
modify any Transaction Fees otherwise applicable to the non-Direct Connect
Vendor by reason of such non-Direct Connect Vendor’s accessing a Travelport GDS.

D.            Subscriber agrees that if, during the term of this Agreement,
Subscriber acquires another entity or another online travel website, Subscriber
will use commercially reasonable efforts to migrate all of the acquired
company’s or acquired online travel website’s segments to a Travelport GDS
consistent with Section 5.B hereof, subject to the acquired entity’s or acquired
online travel website’s existing exclusivity or minimum segment obligations.

E.              Subscriber agrees that if, during the term of this Agreement,
Subscriber sells, transfers or otherwise divests an Orbitz entity or Orbitz
Worldwide Agency(ies) (each a “Divested Entity”) or online travel website
(“Divested

13


--------------------------------------------------------------------------------


Website”), Subscriber will cause the Divested Entity or Divested Website to
enter into an agreement with Galileo on the same date such entity, agency or
website is divested, with the terms and conditions of that agreement to
replicate the provisions of this Agreement (including, without limitation, all
economic provisions) for the Divested Entity and/or Divested Website. If part of
Subscriber’s Domestic Annual Minimum or European Annual Target has been
allocated to an Orbitz entity or an Orbitz Worldwide Agency(ies) or online
travel website that will be sold, transferred or otherwise divested, the
Domestic Annual Minimum or European Annual Target, as applicable, will be
reduced accordingly once such Orbitz entity, Orbitz Worldwide Agency(ies) or
online travel website becomes either a Divested Entity or Divested Website;
provided that the agreement referenced in the immediately preceding sentence has
been executed by the Divested Entity or Divested Website and Galileo. The
Parties agree that if the particular sale of Travelbag Ltd. pending as of the
Contract Effective Date closes, Subscriber is not required to cause Travelbag to
enter into a separate agreement with Galileo pursuant to this Section 5.E.
Subscriber’s obligations under Section 5.B(ii) with respect to Travelbag shall
cease as of the closing date for any such sale or divestiture of Travelbag.

6.               CONTENT

A.           Subject to the terms and conditions specified in this Agreement,
Galileo will provide to the Orbitz Worldwide Agencies access to all publicly
available fares and applicable negotiated non-public fares for air, hotel and
car provided to Galileo by the Vendors participating in the Travelport GDSs (as
applicable) in accordance with the terms and conditions agreed between Galileo
and the Vendors.

B.             Subscriber agrees to use commercially reasonable efforts to use
the Travelport GDSs for non-air/car/hotel Content provided in the Travelport
GDSs.

C.             Loss of Content. In the event that one or more air Vendors that
participates in a Travelport GDS withdraws all or a portion of its Content from
such Travelport GDS, and the loss of such Content is the proximate cause of
Subscriber failing to achieve the Domestic Annual Minimum in a particular
Contract Year, then Galileo agrees not to charge Subscriber any Shortfall Fees
(as set forth in the Custom Services Terms and Conditions Attachment (Galileo
Services) – North America) for that Contract Year, provided that the loss of
such Content was not caused directly or indirectly by any action or inaction of
Subscriber. The Parties agree that this Section 6.C does not apply to situations
where Content is lost to all distribution channels (including all distribution
channels owned and operated by the particular air Vendor), including, but not
limited to, instances where an air Vendor goes out of business or drops service
in a particular market.

D.            Galileo agrees that no Orbitz Domestic Agencies using Worldspan
Services shall be charged any Content access fees for the following air Vendors:
American, Continental, Delta, Northwest, United, US Airways (collectively, “PFS2
Vendors”) and Alaska, provided that Subscriber does not opt in (such opt-in
decision to be in Subscriber’s sole discretion) to any optional programs
regarding the provision of Content that are offered by Galileo in connection
with Worldspan Services. Subscriber may not participate in any such optional
programs without Galileo’s prior written consent, which consent may require the
Parties renegotiating the applicable Segment Incentive payment for such Content.
As to non-PFS2 Vendors in connection with Worldspan Services, non-CCP
participating Vendors that pay Galileo no Participation Fee (or only a nominal
Participation Fee), and Orbitz International Agencies using Galileo Services, in
consideration for Galileo procuring or retaining Content from Vendors who
participate in the Travelport GDSs, Subscriber recognizes and acknowledges that
Galileo may in return negotiate a reduction in the Participation Fees due (or
Galileo receives no Participation Fee or only a nominal Participation Fee) from
those Vendors during the Term of this Agreement, and, as such, may necessitate
Galileo implementing a charge to access such Content. The Parties agree that any
such charge will be based on market.

7.               REPRESENTATIONS AND WARRANTIES

A.           Galileo represents and warrants that: (i) it is the owner or
authorized licensee of the Software and Hardware; (ii) it has the right to
provide the Services to Subscriber; (iii) the Galileo Services and Worldspan
Services shall meet or exceed the Service Levels as set forth in a mutually
agreed (or as determined by arbitration pursuant to Section 13) Service Level
Agreement under Section 19, and (iv) the Galileo Services and Worldspan Services
will be provided in a good and workmanlike manner. This warranty shall be null
and void if Subscriber (a) fails to use the Services in accordance with the
Documentation or this Agreement; (b) fails to use required Updates; or (c) makes
any unauthorized change to the Services.

 

14


--------------------------------------------------------------------------------


B.             GALILEO (i) MAKES NO OTHER WARRANTY WITH RESPECT TO THE SERVICES;
(ii) MAKES NO WARRANTY WHATSOEVER WITH RESPECT TO THIRD PARTY PRODUCTS; AND
(iii) EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. GALILEO DOES NOT WARRANT
THAT THE SERVICES WILL MEET SUBSCRIBER’S REQUIREMENTS OR WILL BE UNINTERRUPTED
OR ERROR-FREE.

C.             Galileo will defend, indemnify and hold Subscriber harmless
against any third party claim due solely to an alleged breach of Section 7.A(i)
or 7.A(ii), provided that Subscriber gives Galileo prompt written notice of the
claim, Galileo has sole authority to defend or settle the claim, and Subscriber
reasonably cooperates in Galileo’s defense of the claim. If Galileo is found to
be in breach of Section 7.A, Galileo shall, at its option and expense, modify or
replace the component of the Services causing the breach, or obtain the right
for Subscriber to continue to use the component of the Services, as applicable.
Following the Parties’ agreement on a Service Level Agreement pursuant to
Section 19 (or an arbitrator’s issuance of a binding decision concerning a
Service Level Agreement), the remedies available under the Service Level
Agreement set forth in Section 19 and this Section 7 will be exclusive of any
other remedy, now or hereafter existing at law, in equity, by statute or
otherwise for breach of Section 7.A.

D.            Subscriber represents and warrants that: (i) each current Location
and current Subscriber entity and/or current Orbitz Worldwide Agency(ies) and
current online travel websites is owned or controlled by Subscriber and it has
the authority to enter into this Agreement on behalf of each current and future
Location and current and future Subscriber entity and/or current and future
Orbitz Worldwide Agency(ies) including, but not limited to, Orbitz, LLC
Cheaptickets, TFB, Lodging, Neat and ebookers, and current and future online
travel websites; and (ii) no written or oral representation or warranty made or
information furnished by Subscriber to Galileo, including the Customer Profile,
contains any untrue statement of material fact.

E.              Each Party represents and warrants that its execution of this
Agreement and the exercise of its rights and the performance of its obligations
hereunder do not constitute and shall not result in any breach of any agreement
to which it is a party.

8.               LIMITATION OF LIABILITY

SUBJECT TO SECTION 8.B BELOW, ANY LIABILITY OF EITHER PARTY ARISING FROM OR
RELATING TO THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT, NEGLIGENCE,
INTENDED CONDUCT, STRICT LIABILITY, OR OTHERWISE WILL BE LIMITED TO THE OTHER
PARTY’S ACTUAL, DIRECT DAMAGES AND WILL BE SUBJECT TO THE FOLLOWING:

A.                                   EXCEPT FOR DAMAGES RESULTING FROM THE
LIABLE PARTY’S BREACH OF A PAYMENT OBLIGATION HEREUNDER, GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, INTENTIONAL MISREPRESENTATION OR INDEMNIFICATION HEREUNDER,
THE AMOUNT OF DAMAGES RECOVERABLE AGAINST THE LIABLE PARTY FOR ALL EVENTS, ACTS,
AND OMISSIONS WILL NOT EXCEED, IN THE AGGREGATE, THE SUM OF TWENTY MILLION
DOLLARS ($20,000,000.00).

B.                                     EXCEPT FOR ANY AND ALL SHORTFALL FEES AS
MAY BECOME DUE UNDER THIS AGREEMENT, IN NO EVENT WILL THE LIABLE PARTY BE LIABLE
FOR (I) ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES,
EXCEPTING DAMAGES ARISING OUT OF THE LIABLE PARTY’S INDEMNIFICATION OBLIGATIONS
SET FORTH IN THIS AGREEMENT, OR (II) ANY DAMAGES THAT COULD HAVE BEEN PREVENTED
OR MITIGATED BY THE OTHER PARTY’S TAKING REASONABLE PRECAUTIONS OR FOLLOWING
REASONABLE PROCEDURES.

15


--------------------------------------------------------------------------------


9.               TERM AND TERMINATION

A.           Term. With respect to the Galileo Services, subject to the Custom
Terms and Conditions Attachments (Galileo Services) for North America and for
Europe, this Agreement will start on the Contract Effective Date. With respect
to the Worldspan Services, this Agreement will start on the Worldspan Closing
date (“Worldspan Services Effective Date”). The term of this Agreement shall
expire on December 31, 2014.

B.             Termination. A Party (the “Insecure Party”) to this Agreement may
immediately terminate this Agreement or, alternately, may request the other
Party (the “Defaulting Party”) to meet certain conditions in an attempt to avoid
termination, if any of the following occurs: (i) the Defaulting Party is subject
to any insolvency proceeding under any applicable local, state or federal law;
(ii) a receiver or custodian of the Defaulting Party’s assets is appointed;
(iii) the Defaulting Party ceases to do business or otherwise ceases or suspends
operations for reasons other than an event of force majeure, or as otherwise
permitted under the Agreement; (iv) the Defaulting Party breaches any of its
material obligations under this Agreement (other than payment obligations), and
the breach continues for 30 days after the Insecure Party’s written notice
(except if a cure is impossible or impracticable, there is no cure period); (v)
the Defaulting Party fails to remit any payment due within 30 days after receipt
of written notice from the Insecure Party; (vi) the Defaulting Party materially
breaches any of its representations or warranties set forth herein; or (vii) in
the case of Subscriber, Galileo breaches its obligations under Section 19.C
regarding a mutually agreed (or as determined by arbitration pursuant to Section
13) Service Level Agreement. If Subscriber is the Defaulting Party, then Galileo
may, among other actions, first suspend access to the Services in an attempt to
avoid termination. Either Party’s efforts to avoid termination shall not
constitute a waiver of such Party’s right to terminate the Agreement.

 C.          Survival of Terms. Notwithstanding anything to the contrary in this
Agreement, provisions which by their nature and intent should survive expiration
or termination, including, but not limited to, confidentiality, damages,
Software license restrictions, and risk of loss, will survive.

10.         INDEMNIFICATION

A.           Each Party (“Indemnitor”) shall defend, indemnify and hold harmless
the other Party, its parents, affiliates and subsidiaries, and their respective
officers, directors, employees, agents, successors and assigns (each a Galileo
or Subscriber “Indemnitee”, as applicable), from and against third party
liabilities, including reasonable attorneys’ fees, costs and related expenses,
which may be incurred by an Indemnitee solely as a result of any injuries or
deaths of persons, or the loss or loss of use of, damage to, or destruction of
property, arising out of or related to the performance or failure of performance
of its obligations under this Agreement.

B.             Subscriber shall indemnify and hold harmless each Galileo
Indemnitee from and against any and all third party liabilities, including
reasonable attorneys’ fees, costs and related expenses, that may be incurred by
a Galileo Indemnitee solely as a result of Subscriber’s misuse of the Services
or Subscriber’s provision of travel services or products to Subscriber’s
customers.

C.             An Indemnitor shall not settle an action or claim in a manner
that materially adversely affects an Indemnitee without the Indemnitee’s prior
written consent, which will not be unreasonably withheld.

D.            Any Party claiming indemnification pursuant to this Section 10
will give the Indemnitor prompt written notice of the applicable third party
liabilities and reasonably cooperate with the Indmenitor, at the Indemnitor’s
cost and expense, in the defense of the foregoing. The Indemnitor shall have
sole authority to defend or settle the claim, provided such defense or
settlement does not prejudice any rights of or incur any cost on behalf of the
Indemnitee(s).

11.         CONFIDENTIALITY

A.           Each Party agrees to regard and preserve as confidential all
information, documents and materials (in whatever format or media) related to
the business and activities of the other Party, its customers, clients,
suppliers (including Vendors) and other entities with whom the other Party does
business (including price lists, business and trade secrets, passenger, customer
or client lists and records, economic information where Orbitz has more
favorable terms than other Galileo subscribers, other business and marketing
information, plans and data, schematics and diagrams), that may be obtained by
such Party from any source or may be developed as a result of this Agreement
(collectively, “Confidential Information”). Each Party agrees to hold
Confidential Information in trust and

16


--------------------------------------------------------------------------------


confidence and not to disclose it to any person, firm or enterprise, or use it
(directly or indirectly) for its own benefit or for the benefit of any
independent third party or other Party, unless authorized by this Agreement or
by the other Party in writing, and even then, to limit access to and disclosure
of Confidential Information to its employees and representatives on a “need to
know” basis only. Notwithstanding the preceding, each Party may disclose all
information contained in passenger name records and traveler profiles if
required to do so by law or court order, or requested by a governmental or law
enforcement agency, and to its accountants and attorneys and other professional
advisers on a “need to know” basis only, as a direct result of such
request/requirement, as applicable.

B.             Each Party acknowledges that any materials labeled “Confidential”
at the time of their receipt from the other Party, are confidential and trade
secrets of the disclosing Party, and each Party agrees that unless written
consent has been given, the receiving Party shall keep such materials
confidential and prevent their disclosure to any person other than to its
employees or representatives on a “need to know” basis only, and the receiving
Party shall be responsible to the disclosing Party for any unauthorized
disclosure of Confidential Information by the receiving Party’s employees or
representatives. The Parties agree that the terms of this Agreement are
Confidential Information of each Party but in no event shall the terms of this
Agreement be deemed a trade secret of a Party. Each Party may share the terms of
this Agreement with its accountants, lawyers and other professional advisers on
a “need to know” basis only.

C.             Information shall not be considered confidential to the extent
that such information is: (i) already known to the receiving Party free of any
restriction at the time it is obtained from the disclosing Party; (ii)
subsequently learned from an independent third party free of any restriction and
without breach of this Agreement or any other agreement; (iii) or becomes
publicly available through no wrongful act of either Party; (iv) independently
developed by one Party without reference to any confidential information of the
other; or (v) required to be disclosed pursuant to a requirement of a
governmental agency or law enforcement authority or regulatory body, or by
judicial decision so long as the Parties provide each other with reasonable
advance prior written notice of such requirements.

D.            No express or implied rights or license are granted by the
disclosure of Confidential Information to the recipient Party pursuant to, under
and in connection with this Agreement. THE RECIPIENT PARTY UNDERSTANDS THAT THE
DISCLOSING PARTY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED
(INCLUDING THOSE OF MERCHANTABILITY AND SATISFACTORY QUALITY AND FITNESS FOR A
PARTICULAR PURPOSE), WITH RESPECT TO CONFIDENTIAL INFORMATION.

E.              Each Party shall at all times: (a) comply with the Data
Protection Laws; and (b) shall not do, or cause or permit to be done, anything
that may cause or otherwise result in a breach of the Data Protection Laws.

F.              Subscriber agrees that the Galileo Group Companies and NDCs will
have the right to extract, use and send to the participating Vendor to the
relevant transaction, for the sole purpose of facilitating such transaction, any
data that Subscriber enters into the Travelport GDSs in respect of bookings made
by it. This data includes but is not limited to Personal Data, airports of
departure and arrival, times of departure and arrival and class of seat booked.

G.             Notwithstanding the provisions of this Section 11, to the extent
permitted by all applicable and relevant laws, Galileo will have the right to
extract Product Data and to disclose (including sell) and send Product Data to
third parties provided the use of Product Data shall at all times be in
accordance with the relevant Data Protection Laws.

H.            Any data supplied by Subscriber to Galileo (whether stored on or
sent over the Travelport GDSs or on the Software or otherwise pursuant to this
Agreement) will not contain anything obscene, offensive or defamatory, or which
is in breach of any laws or regulations.

I.                 Neither Party shall acquire under this Agreement a right to
use, and may not use without the other Party’s prior written consent in each
instance, the names, characters, artwork, designs, trade names, trademarks or
service marks of the other Party in any advertising, publicity, public
announcement, marketing, press release or promotion.

J.                Each Party shall be liable for and shall indemnify the other
Party from and against any and all claims, actions, liabilities, losses, damages
and expenses (including legal expenses on a full indemnity basis) incurred by
the indemnified Party which arise directly or indirectly as a result of any
breach of the obligations set out in this Section 11

17


--------------------------------------------------------------------------------


by Subscriber, an Orbitz Worldwide Agency or Authorized User or by GILLC, GNBV
or an NDC, as the case may be.

12.         GOVERNING LAW; JURISDICTION; ATTORNEYS’ FEES

This Agreement and any disputes arising under or in connection with this
Agreement shall be governed by the internal laws of the State of Illinois,
without regard to its conflicts of laws principles. Subject to Section 13, all
actions brought by either Party to enforce, arising out of or relating to this
Agreement shall be brought and tried exclusively in federal or state courts
located in Cook County, Illinois. The parties hereby consent to submit to the
personal jurisdiction of and venue in such courts. In the event of any
proceeding, claim or action being filed or instituted between the Parties with
respect to this Agreement, the prevailing Party will be entitled to receive from
the other Party all costs, damages and expenses, including reasonable attorney’s
fees, incurred by the prevailing Party in connection with that action or
proceeding upon the controversy being reduced to final judgment or award.

13.         DISPUTE RESOLUTION

A.           This Section 13 applies solely to the Parties’ obligations pursuant
to Sections 2.F(ii), 4.G, 5.A.(ii), 5.C.(iii) and Section 19 hereof.

B.             In the event the Parties are unable to agree upon (i) terms and
conditions regarding (***) pursuant to Section 2.F(ii), (ii) a Segment Incentive
payment and other related terms with respect to a new air Vendor that
participates at less than full service level or an air Vendor changing its
System participation level to less than a full service level pursuant to Section
5.A(ii) hereof, (iii) an economic apportionment with respect to a particular
Vendor pursuant to Section 5.C.(iii) hereof, (iv) determination of a Transaction
Allowance and Transaction Fee for each region as applicable under Section 4.G
and (v) a Galileo Services Service Level Agreement or Worldspan Services Service
Level Agreement under Section 19, the CEOs of the Parties shall use good faith
efforts to negotiate a resolution to the applicable issue. If the CEOs of the
Parties have been unable to agree on a resolution to an issue within 15 days of
identification and written notice to the other Party of an issue, such dispute
(“Dispute”) shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules. The Parties
agree that such arbitration shall take place in Chicago, Illinois. The
arbitration shall be conducted by three (3) arbitrators. Within five (5) days
after the receipt by the other Party of a written notice of one Party’s desire
to settle a Dispute by arbitration, each Party shall appoint an arbitrator, and
within five (5) days of their appointment the two (2) arbitrators so chosen
shall nominate a third independent arbitrator. Such third arbitrator shall
either be an independent arbitrator, an attorney with at least ten years
experience in the travel industry, or any other professional with ten years
experience in the travel industry. If within such five (5) day period the two
(2) arbitrators fail to nominate the third arbitrator, upon written request of
either Party, the third arbitrator shall be appointed by the American
Arbitration Association and both Parties shall be bound by the appointment so
made. If either Party shall fail to appoint an arbitrator as required under this
Section 13.B, the arbitrator appointed by the other Party shall be the sole
arbitrator of the Dispute. The decision of the arbitrators (or such single
arbitrator) shall be made within thirty (30) days of the close of the
arbitration hearing, unless otherwise agreed by the Parties. The decision of a
majority of the panel (or such single arbitrator) shall be final, conclusive and
binding upon the Parties hereto, and may be enforced in any court having
jurisdiction.

C.             The arbitration proceedings shall proceed as soon as practicable
following the selection of the arbitrators, and, if practicable, commence within
fifteen (15) following the written notice of one Party’s desire to settle a
Dispute by arbitration. Neither Party will take any action or fail to take any
action to delay such proceedings. The arbitration proceedings shall be conducted
in the English language and any monetary award shall be in U.S. dollars. The
arbitrators (or such single arbitrator) shall not have the authority to award
punitive, special, exemplary, incidental, indirect or consequential damages,
regardless of whether a claim is based on contract, tort (including negligence),
breach of fiduciary duty, strict liability, violation of any applicable
deceptive trade practices act or similar law or any other legal or equitable
principle, and except as otherwise provided in the Agreement, each Party’s
maximum liability shall be limited to the lesser of any direct damages or $20
million, subject to the exceptions provided in Section 8 (Limitation of
Liability).

D.            Use of the above dispute resolution procedures shall not
constitute a waiver of any right of either Party.

E.              All negotiations connected with any Dispute shall be concluded
in confidence and without prejudice to the rights of the Parties in any future
proceedings.

18


--------------------------------------------------------------------------------


F.              The Parties expressly agree that the previously-described
dispute resolution proceedings, including any written decision by the
arbitrators (or such single arbitrator), are confidential and shall not be
disclosed for any purpose whatsoever without the written consent of the other
Party.

G.             Notwithstanding anything herein contained in this Section 13,
both Parties shall be entitled to (i) commence legal proceedings seeking such
mandatory, declaratory or injunctive relief as may be necessary to define or
protect their rights and enforce the obligations in an extraordinary situation
in which such Party may incur irreparable damage in the period pending the
settlement of a Dispute in accordance with the dispute resolution proceedings
set forth in this Section 13; (ii) commence legal proceedings involving the
enforcement of an arbitration decision arising out of this Agreement; or (iii)
join any arbitration proceeding arising out of this Agreement with any other
arbitration proceeding arising out of this Agreement.

14.         ASSIGNMENT; CHANGE OF CONTROL; NON-CIRCUMVENTION

A.           Assignment. The Agreement may not be assigned by either Party
without the prior written consent of the other Party, provided that the
Agreement may be assigned upon written notice (a) to a Galileo Group Company or
to a Subscriber entity or to an Orbitz Worldwide Agency(ies), as applicable; (b)
in connection with a merger, acquisition, restructuring or sale of all or
substantially all assets of either Party; or (c) as necessary to effectuate the
change of control and non-circumvention requirements set forth below so long as
the assignment does not reduce applicable Segment volumes or commitments, the
assignee is not a direct competitor of the other Party and the assignee assumes
the assignor’s duties/obligations under the Agreement.

B.             Change of Control. The Agreement shall survive any “Change of
Control” of Travelport Limited. The Agreement shall survive any Change of
Control of Subscriber or any of its related entities and will be binding upon
successors, assigns and future owners of any of the foregoing. “Change of
Control” means the sale or transfer of beneficial ownership of 50% or more of
the voting securities or other ownership interests of a Party.

C.             Non-Circumvention. Neither Party shall, directly or indirectly,
take or fail to take, nor permit any Galileo Group Company, as to Galileo, or
any Orbitz entity or Orbitz Worldwide Agency, as to Orbitz, to take or fail to
take, any action with the intent or effect of avoiding or otherwise
circumventing any provision or the intent of the Parties of the Agreement,
including, without limitation, the foregoing assignment and Change of Control
provisions.

15.         AUDIT RIGHTS

One time per calendar year during the Term of this Agreement, Subscriber and
Galileo shall each have the right, upon at least thirty (30) days prior written
notice to the other Party, to inspect the records and other information
collected, generated or maintained in connection with the Services provided and
used pursuant to this Agreement, during normal business hours, for the purpose
of determining the other Party’s compliance with this Agreement. The Party
conducting the audit shall pay for all costs of such inspection, including all
reports and any other information supplied, provided that in the event an audit
reveals a discrepancy between amounts paid and amounts due (or other measurable
obligation) of greater than 10%, then the audited Party will reimburse the
auditing Party for the reasonable costs of the audit. Information disclosed to
the auditing Party or to its auditing representative in the course of such
inspection shall be subject to the confidentiality requirements of this
Agreement. Any and all such audits shall be conducted through independent
auditors mutually agreed by the Parties.

16.         RIGHT OF FIRST OFFER

On or before the date that is at least 180 days prior to the expiration of this
Agreement, Galileo shall have the right to make an offer to provide GDS services
to Subscriber following the expiration of this Agreement based upon information
provided to Galileo by Subscriber in good faith to enable Galileo to prepare a
complete written proposal for the provision of such services. Subscriber shall
consider Galileo’s proposal in good faith, and provided the Parties agree to
proceed, shall negotiate in good faith the terms and conditions for a new
agreement for the provision of GDS services.

17.         ACCOUNT SUPPORT

Galileo shall provide Subscriber at Galileo’s cost and expense, two (2)
full-time employees for the purposes of account support and management (“Account
Managers”) with respect to the Galileo Services and the Worldspan Services. In

19


--------------------------------------------------------------------------------


the event that the Worldspan Closing does not occur, then Galileo shall provide
Subscriber one (1) full-time employee for such purposes with respect to the
Galileo Services.

18.         COOPERATION

The Parties shall cooperate and facilitate discussions with Vendors with the
goal of making Vendors and their Content available in the Travelport GDSs and of
ensuring that any Vendor Content made available to the Orbitz Worldwide Agencies
is also made available to the Travelport GDSs, even where such Content may be
restricted to the Orbitz Worldwide Agencies. Except as expressly provided in
this Agreement, neither Party shall be precluded from entering into an agreement
with a Vendor if the Vendor is unwilling to agree to particular terms desired by
the Parties as a result of their cooperation.

19.         SERVICE LEVELS

A.    Up until the Worldspan Services Effective Date, no Service Level shall
apply to the Galileo Services. If the Worldspan Closing does not occur, then
Galileo and Subscriber will enter into, within 60 days following a definitive
determination that the Worldspan Closing will not occur, a commercially
reasonable Service Level Agreement to apply to the Galileo Services (“Galileo
Services Service Level Agreement”).

B.    Within 60 days following the Worldspan Closing, Galileo and Subscriber
will enter into a commercially reasonable Service Level Agreement to apply to
the Worldspan Services (“Worldspan Services Service Level Agreement”).

C.    If the Parties are unable to agree on the terms of a Galileo Services
Service Level Agreement or a Worldspan Services Service Level Agreement within
60 days following the Worldspan Closing or the determination that the Worldspan
Closing will not occur, as the case may be, then the decision regarding the
applicable Service Level Agreement shall be resolved by arbitration pursuant to
Section 13.

20.         MATERIAL REVENUE CHANGE

In the event that, due to market conditions or for competitive reasons, Galileo
decreases by (***) percent (***%) or more on a cumulative basis the total of
Participation Fees (as defined in Section 1.EE) payable to Galileo for all
Segments booked via the Orbitz Worldwide Agencies through either the Galileo
Services or Worldspan Services on a country-by-country basis below the
Participation Fees in effect as of December 31, 2007 (the “Fee Change”), then,
effective as of the date of the Fee Change (“Fee Change Effective Date”), the
Segment Incentives provided under this Agreement in the relevant country in
connection with the particular Services affected shall be reduced by (***) of
the amount of the Fee Change percentage; provided that once Galileo is earning
less than $(***) in Participation Fees per Segment (after deduction of the
applicable Segment Incentives), then the Segment Incentives shall be decreased
by the full amount of the Fee Change percentage; and provided further that no
decrease in any Segment Incentive will take effect until (***). The calculation
of whether a Fee Change has occurred regarding the United States will not
include Participation Fees for Vendors who have commenced participation in the
Content Continuity Program subsequent to the Contract Effective Date and for
whom Subscriber has paid Program Fees during the Term. For example, assume
Galileo decreased its Participation Fees in the United States in connection with
the Apollo CRS in the (***) (***)(calculated pursuant to the terms of this
Section 20 regarding new Content Continuity Program-participating Vendors) and
such decreases resulted in a cumulative (***)% decrease in the Participation
Fees for all Segments booked via the Orbitz Domestic Agencies using the Apollo
CRS (in the United States) below the Participation Fees in effect as of December
31, 2007 (in the United States), the Segment Incentive set forth on the Custom
Terms and Conditions Attachment (Galileo Services) – North America shall be
decreased by (***)% (i.e., (***) of (***)%) effective as of (***), assuming that
Galileo was earning more than $(***) in Participation Fees per Segment after
deduction of the applicable Segment Incentive.

20


--------------------------------------------------------------------------------


21.         SUBSCRIBER TERMS AND CONDITIONS COMMITMENT

Galileo will provide the Galileo Services and Worldspan Services on commercial
terms and conditions not less favorable overall than the overall terms and
conditions offered by Galileo to any other online travel agency delivering
equivalent or lesser segment volumes. In determining the relative favorability
of the overall terms and conditions, Galileo may also consider geographic and
business (corporate vs. leisure) mix.

22.         NOTICE

A.           Every notice, request, demand or other communication requiring
notice under this Agreement:

(a)                                  shall be in the English language and shall
be made in writing; and

(b)           shall be deemed to have been received:

(i)                                     immediately, in the case of an e-mail or
fax, unless the date of transmission is not a business day in the country of the
addressee, in which case it shall be deemed to have been received at the opening
of business on the next such business day; and shall be confirmed by sending a
copy of such fax or e-mail by express courier within 24 hours of transmission;
and

(ii)           on delivery, in the case of a letter delivered in person;

(iii)                                three days after delivery to the courier in
the case of a letter sent by express courier; and

(iv)                               five days after the date when such
communication is mailed with postage prepaid.

B.             All notices permitted or required to be given hereunder, and any
legal proceedings concerning or arising out of this Agreement shall be delivered
or sent to the Parties as follows:

To Galileo:

Galileo International

 

6901 S. Havana Street

 

Centennial, CO 80112

 

Fax: 847-358-8603

 

Attn: GALCHI Legal Department – Contract Notices

 

 

 

With a copy to:

 

 

 

Galileo International Limited

 

Galileo House

 

Axis Park

 

Hurricane Way

 

Langley

 

Berkshire SL3 8AG

 

United Kingdom

 

Fax: +44 1753 288224

 

Attn:

Legal Department

 

 

To Orbitz:

Orbitz Worldwide, LLC

 

500 W. Madison, 10th Floor

 

Chicago, Illinois 60661

 

 

 

Attn: President and CEO; Fax: 312-894-4857

 

With a copy to the Legal Department; Fax: 312 894-4856

 

C.             Either Party may give written notice to the other Party of such
other address(es) to which notices shall be sent, and thereafter notices shall
be sent to such new or additional addresses.

23.         FORCE MAJEURE

A.           Neither Party shall be deemed to be in breach of this Agreement or
liable for any delays in performing or failure to perform any of its obligations
under this Agreement as contemplated hereunder if the delay or failure was due
to a cause beyond the reasonable control of, and was not the fault or negligence
of, the affected Party (including acts of

21


--------------------------------------------------------------------------------


God, war or threat of war, civil unrest or commotion, natural or nuclear
disaster, epidemic, terrorist activity, explosion, fire, flood, adverse weather
conditions, telecommunications line failures, strike, labor dispute, work
stoppage, any act or order of central or local government, or of any law
enforcement or quasi-legal or judicial authority, or acts or omissions of any
telecommunications supplier) (“Force Majeure”).

B.             Notwithstanding the foregoing, a Party may not claim as Force
Majeure the willful act or negligence of or failure to take all reasonable
precautions by that Party.

C.             If either Party is prevented or delayed in the performance of any
of its obligations under this Agreement by Force Majeure, that Party shall
forthwith serve notice in writing on the other Party specifying the nature and
extent of the circumstances giving rise to Force Majeure, and shall, subject to
service of such notice and having taken all reasonable steps to avoid such
prevention or delay and subject to Section 23.F. below, have no liability in
respect of the performance of such of its obligations as are prevented by the
Force Majeure events during the continuation of such events, and for such time
after they cease as is necessary for that Party, using all reasonable endeavors,
to recommence its affected operations in order for it to perform its
obligations.

D.            If a Force Majeure event occurs, the date(s) for performance of
the obligations affected will be postponed for so long as is (and to the extent
that it is) reasonably made necessary by the continuation of such circumstance
or event.

E.              If any material obligation of either Party pursuant to, under
and in connection with this Agreement is delayed as contemplated by Section
23.A. above for longer than 3 months, then either Party shall have the right to
terminate this Agreement forthwith on written notice to the other in which case
neither Party shall have any liability to the other except that rights and
liabilities which accrued prior to such termination shall continue to subsist.

F.              The Party claiming to be prevented or delayed in the performance
of any of its obligations under this Agreement by reason of Force Majeure shall
use reasonable endeavors without hereby being obliged to incur any expenditure
or cost to bring the Force Majeure event to a close or to find a solution by
which the Agreement may be performed despite the continuance of the Force
Majeure event.

24.         GENERAL

A.           Galileo or its agent shall have the right to enter any Location
upon reasonable notice and during normal business hours for the purpose of (i)
monitoring, inspecting, or repairing any Hardware; (ii) monitoring the users’
operation of the Services; and (iii) removing the Services, at Subscriber’s
expense, upon expiration or any termination of this Agreement.

B.             Nothing in this Agreement is intended or shall be construed to
create any agency, partnership or joint venture relationship between the
Parties.

C.             No waiver of any provision or breach of this Agreement shall
constitute a waiver of any other provision or subsequent breach.

D.            If any provision of this Agreement, in any respect, is either held
to be invalid, illegal, or unenforceable by any court or competent authority; or
rendered invalid, illegal, or unenforceable by the introduction of, or change
in, any statute, regulation, applicable code or other ordinance, then such
provision shall be deemed deleted from this Agreement without prejudice to the
remaining provisions hereof which shall continue in full force and effect
notwithstanding such deletion, and Galileo and Subscriber shall thereupon
negotiate in good faith a substitute provision(s) which is valid, legal and
enforceable and which most closely equates to the intention of the Parties as
contemplated by this Agreement.

E.              In the event of an action to enforce this Agreement or to seek
remedies for a breach of this Agreement, the prevailing Party shall be entitled
to receive from the other Party reimbursement of its reasonable attorneys’ fees,
expenses and court costs.

25.         ENTIRE AGREEMENT

This Agreement, together with any and all attachments, constitutes the entire
agreement and understanding of the Parties regarding the subject matter of this
Agreement and, as of the Contract Effective Date for Galileo Services, and as of
the

22


--------------------------------------------------------------------------------


Worldspan Services Effective Date for Worldspan Services, supersedes all prior
written and oral agreements between the Parties on this subject matter, except
for amounts Subscriber may owe Galileo under the Orbitz – Apollo Agreement, the
Galileo – ebookers Productivity Incentive Agreement (as defined in the Custom
Terms and Conditions Attachments (Galileo Services) for North America and
Europe, respectively) and all other agreements referenced in the “Supersedes
Existing Agreements” Section of the Custom Terms and Conditions Attachment
(Galileo Services) for Europe. This Agreement may be modified only by written
agreement of the Parties. In the event that the provisions of an attachment
conflict with any terms herein, then the provisions of the attachment shall
control.

23


--------------------------------------------------------------------------------


By signing below the Parties acknowledge their acceptance of the terms and
conditions of this Agreement and its attachments.

Executed on behalf of Subscriber

Executed on behalf of Galileo International, L.L.C.

 

 

 

 

Signature:

/s/ Steve Barnhart

 

Signature:

/s/ Eric J. Bock

 

 

 

Printed Name:

Steve Barnhart

 

Printed Name:

Eric J. Bock

 

 

 

Title:

CEO and President

 

Title:

Executive Vice President and General Counsel

 

 

 

Date:

July 23, 2007

 

Date:

July 23, 2007

 

 

 

 

 

Executed on behalf of Galileo Nederland B.V.

 

 

 

 

 

Signature:

/s/ Gordon Wilson

 

 

 

 

Printed Name:

Gordon Wilson

 

 

 

 

Title:

Director

 

 

 

 

Date:

23 July, 2007

 

 

 

 

24


--------------------------------------------------------------------------------